Citation Nr: 1441347	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  13-23 494	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tonsillitis to include strep infection.  

2.  Entitlement to service connection for depression. 

3.  Entitlement to an increased rating for aortic heart valve replacement due to valvular heart disease, evaluated as 30 percent disabling prior to February 24, 2012, 60 percent from February 24, 2012 to March 5, 2013, and 30 percent from March 5, 2013.  

4.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for hearing loss, evaluated as 10 percent disabling prior to March 21, 2011 and zero percent disabling from March 21, 2011. 

6.  Entitlement to an increased (compensable) rating for the residuals of scarlet fever. 


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1945 to August 1946 and from November 1948 to February 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Muskogee, Oklahoma, regional office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In August 2014 the Board was notified that the Veteran died in June 2014. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  

	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


